66 F.3d 315
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman Taloy DAY, Plaintiff-Appellant,v.CORRECTIONAL MEDICAL SYSTEMS, INCORPORATED;  RobertSkipworth, CMS Physician;  John Doe, Sr., CMS Physician'sAssistant;  Michelle Martin, CMS Administrator;  PrisonHealth Services, Incorporated;  John Moss, PHS Physician'sAssistant;  John Doe, Jr., PHS Nurse;  Ms. Williams, PHSMedical Records Supervisor;  Louise Blauvelt, PHSAdministrator, Defendants-Appellees.
No. 95-6649.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 14, 1995.

Herman Taloy Day, Appellant Pro Se.
Philip Melton Andrews, KRAMON & GRAHAM, P.A., Baltimore, MD;  Joseph Barry Chazen, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, MD;  Daniel Karp, Kevin Bock Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, MD, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Day v. Correctional Medical Sys., No. CA-94-475-PJM (D.Md. Mar. 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED